
	
		I
		112th CONGRESS
		1st Session
		H. R. 3060
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make supplemental appropriations to provide additional
		  funds to Americorps for the fiscal year ending September 30, 2012, and to amend
		  the Internal Revenue Code of 1986 to extend and modify payroll tax
		  forgiveness.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Growth and Reducing
			 Unemployment Act.
		2.Statement of
			 AppropriationsThe following
			 sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2012.
			Corporation for National and
		  Community Service
			Operating
		  ExpensesFor an additional
		  amount for the Corporation for National and Community Service to carry out the
		  National and Community Service Act of 1990, and notwithstanding sections
		  198B(b)(3), 198S(g), 501(a)(4)(C), 501(a)(4)(E), and 501(a)(5)(F) of such Act,
		  $7,892,775,570: Provided, That of such amount up to 1 percent
		  of program grant funds may be used to defray the costs of conducting grant
		  application reviews, including the use of outside peer reviewers and electronic
		  management of the grants cycle: Provided further, That
		  $1,878,275,570, to remain available until expended, shall be paid to the
		  National Service Trust for expenses authorized under subtitle D of title I of
		  such Act: Provided further, That in addition to the amounts
		  provided in the previous proviso, the Corporation may transfer funds from the
		  amounts allocated to grants under subtitle C of title I of such Act, upon
		  determination that such transfer is necessary to support the activities of
		  national service participants and after notice is transmitted to the Congress:
		  Provided further, That $9,800,000 shall be available for
		  expenses to carry out sections 112(e), 179A, and 198O and subtitle J of title I
		  of such Act, notwithstanding section 501(a)(6) of such Act: Provided
		  further, That $15,000,000 shall be available for grants to public or
		  private nonprofit institutions to increase the participation of individuals
		  with disabilities in national service and for demonstration activities in
		  furtherance of this purpose, notwithstanding section 129(k)(1) of such Act:
		  Provided further, That $8,000,000 shall be available to
		  provide assistance to State Service Commissions, under section 126(a) of such
		  Act and notwithstanding section 501(a)(5)(B) of such
		  Act.
			Salaries
		  and ExpensesFor an additional
		  amount for necessary expenses of administration as provided under section
		  501(a)(5) of the National and Community Service Act of 1990 including payment
		  of salaries, authorized travel, hire of passenger motor vehicles, the rental of
		  conference rooms in the District of Columbia, and the employment of experts and
		  consultants authorized under section 3109 of title 5, United States Code,
		  $37,500,000.
			Office of
		  Inspector GeneralFor an
		  additional amount for necessary expenses of the Office of Inspector General in
		  carrying out the Inspector General Act of 1978, $8,000,000.
			3.RequirementThe funds appropriated in this section shall
			 be used by the Corporation toward the goal of increasing the number of national
			 service positions approved under subtitle C of title I of the 1990 Act to
			 500,000. In carrying out this section, the Corporation shall give preference to
			 national service programs which propose to use full-time national service
			 positions.
		4.Extension and
			 modification of payroll tax forgiveness
			(a)ExtensionParagraph (1) of section 3111(d) of the
			 Internal Revenue Code of 1986 is amended by inserting or on the day
			 after the date of the enactment of the Economic Growth and Reducing
			 Unemployment Act of 2011 and ending on December 31, 2012, after
			 December 31, 2010,.
			(b)Modification
				(1)Unemployment
			 requirementSubparagraph (B)
			 of section 3111(d)(3) of such Code is amended to read as follows:
					
						(B)certifies by signed affidavit (under
				penalties of perjury) that such individual, during the entire 27-week period
				ending on the hiring date—
							(i)was in receipt of
				unemployment compensation under State or Federal law, or
							(ii)was unemployed and would have been so in
				receipt but for having exhausted the right to such unemployment compensation
				during such
				period.
							.
				(2)LimitationSubsection
			 (d) of section 3111 of such Code is amended by adding at the end the following
			 new paragraph:
					
						(6)LimitationThe aggregate reduction in tax imposed
				under subsection (a) by reason of paragraph (1) with respect to each qualified
				individual in the employer’s employ shall not exceed
				$5,000.
						.
				(c)Application to
			 railroad retirement taxes
				(1)ExtensionParagraph (1) of section 3221(c) of such
			 Code is amended by inserting or on the day after the date of the
			 enactment of the Economic Growth and Reducing Unemployment Act of 2011 and
			 ending on December 31, 2012, after December 31,
			 2010,.
				(2)Modification
					(A)Unemployment
			 requirementSubparagraph (B)
			 of section 3221(c)(3) of such Code is amended to read as follows:
						
							(B)certifies by signed affidavit (under
				penalties of perjury) that such individual, during the entire 27-week period
				ending on the hiring date—
								(i)was in receipt of
				unemployment compensation under State or Federal law, or
								(ii)was unemployed and would have been so in
				receipt but for having exhausted the right to such unemployment compensation
				during such
				period.
								.
					(3)LimitationSubsection
			 (c) of section 3221 of such Code is amended by adding at the end the following
			 new paragraph:
					
						(6)LimitationThe aggregate reduction in tax imposed
				under subsection (a) by reason of paragraph (1) with respect to each qualified
				individual in the employer’s employ shall not exceed
				$5,000.
						.
				(d)Special rule for
			 certain calendar quartersFor purposes of section 3111(d) and
			 3221(c) of such Code, if the day after the date of the enactment of this Act is
			 not the first day of a calendar quarter, then rules similar to the rules of
			 section 3111(d)(5) and 3221(c)(5) of such Code, respectively, shall apply with
			 respect to the last calendar quarter beginning before such day.
			(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this subsection shall apply to wages paid after the date of the enactment of
			 this Act.
				(2)Railroad
			 retirement taxesThe amendments made by subsection (d) shall
			 apply to compensation paid after the date of the enactment of this Act.
				
